Citation Nr: 0305310	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for residuals of a head 
injury, to include a scar on the scalp.

3.  Entitlement to an initial rating higher than 10 percent 
for pseudofolliculitis barbae.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1985 to October 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1996 and later by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO).  A video-conference hearing 
was held before the undersigned Member of the Board in 
December 2002.   


REMAND

There have been significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  Significantly, 
however, no action has been taken by the RO with respect to 
these changes.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to the veteran's 
claims.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The veteran's service connection claims were denied by the RO 
as being "not well-grounded," and they have not been 
readjudicated under the new law.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law and implementing 
regulations.  The RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA and implementing regulations.  The veteran was 
not provided a letter notifying him of the change of the law 
and the effect of the change on his case, nor was he issued a 
supplemental statement of the case containing the new laws 
and regulations.  In fact, there is no mention of the VCAA 
anywhere in the claims file.

In addition, there has been a change in the rating criteria 
applicable to the veteran's service-connected 
pseudofolliculitis barbae.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with skin disorders.  67 Fed. Reg. 49590-49599 
(July 31, 2002).   Regulations which were revised include 
38 C.F.R. § 4.118 Diagnostic Code 7806 which contains the 
criteria under which the veteran's skin disorder has been 
rated.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board believes that a new dermatology examination is 
required to assess the severity of the veteran's skin 
disorder under the new rating criteria.  In addition, the 
Board notes that the most recent skin examination was 
performed almost four years ago and is not, therefore, 
adequate to allow proper consideration of the current 
severity of the veteran's service-connected disability.  The 
new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

The Board also finds that an examination is warranted to 
determine whether the veteran currently has a left ankle 
disorder.  A VA examination conducted in November 1997 
reviewed the condition of the veteran's right ankle (for 
which service connection has already been granted) but there 
is no mention of the left ankle.  

Finally, the Board notes that the record reflects that there 
are several items of relevant evidence which have not yet 
been obtained, such as records from the Social Security 
Administration.  Accordingly, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain from the Social 
Security Administration records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under both 
the old and new regulations pertaining to 
skin disorders.  The examiner should also 
comment as to whether the veteran has a 
scar on his scalp from an injury in 
service in February 1989 which required 
six sutures.  

3.  The RO should attempt to obtain all 
available treatment records pertaining to 
the veteran's left ankle from the VA 
medical facility in La Jolla, California.

4.  The veteran should be afforded a VA 
joints examination to determine the nature 
and etiology of any left ankle disorder 
which he may have.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any x-
rays or other diagnostic studies which are 
appropriate should be performed.  If a 
left ankle disorder is found, the examiner 
should offer an opinion as to whether the 
disorder is related to a left ankle sprain 
noted in the veteran's service medical 
records in May 1987.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




